Exhibit MERGE HEALTHCARE INCORPORATED TO TRUSTEE INDENTURE Dated as of , 200_ Senior Debt Securities TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 101. Definitions 1 Section 102. Compliance Certificates and Opinions 9 Section 103. Form of Documents Delivered to Trustee 10 Section 104. Acts of Holders 10 Section 105. Notices, etc., to Trustee and Company 12 Section 106. Notice to Holders; Waiver 12 Section 107. Effect of Headings and Table of Contents 13 Section 108. Successors and Assigns 13 Section 109. Separability Clause 13 Section 110. Benefits of Indenture 13 Section 111. No Personal Liability 13 Section 112. Governing Law 14 Section 113. Legal Holidays 14 ARTICLE TWO SECURITIES FORMS 14 Section 201. Forms of Securities 14 Section 202. Form of Trustee’s Certificate of Authentication 15 Section 203. Securities Issuable in Global Form 15 ARTICLE THREE THE SECURITIES 16 Section 301. Amount Unlimited; Issuable in Series 16 Section 302. Denominations 19 Section 303. Execution, Authentication Delivery and Dating 19 Section 304. Temporary Securities 22 Section 305. Registration, Registration of Transfer and Exchange 24 Section 306. Mutilated, Destroyed, Lost and Stolen Securities 27 Section 307. Payment of Interest; Interest Rights Preserved 28 Section 308. Persons Deemed Owners 30 Section 309. Cancellation 30 Section 310. Computation of Interest 31 ARTICLE FOUR SATISFACTION AND DISCHARGE 31 Section 401. Satisfaction and Discharge of Indenture 31 Section 402. Application of Company Funds 32 ARTICLE FIVE REMEDIES 32 Section 501. Events of Default 32 Section 502. Acceleration of Maturity; Rescission and Annulment 34 Section 503. Collection of Indebtedness and Suits for Enforcement by Trustee 35 Section 504. Trustee May File Proofs of Claim 35 -i- TABLE OF CONTENTS (continued) Page Section 505. Trustee May Enforce Claims Without Possession of Securities or Coupons 36 Section 506. Application of Money Collected 36 Section 507. Limitation on Suits 37 Section 508. Unconditional Right of Holders to Receive Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts 37 Section 509. Restoration of Rights and Remedies 38 Section 510. Rights and Remedies Cumulative 38 Section 511. Delay or Omission Not Waiver 38 Section 512. Control by Holders of Securities 38 Section 513. Waiver of Past Defaults 39 Section 514. Undertaking for Costs 39 ARTICLE SIX THE TRUSTEE 39 Section 601. Notice of Defaults 39 Section 602. Certain Rights of Trustee 40 Section 603. Not Responsible for Recitals or Issuance of Securities 41 Section 604. May Hold Securities 41 Section 605. Money Held in Trust 41 Section 606. Compensation and Reimbursement 41 Section 607. Corporate Trustee Required; Eligibility; Conflicting Interests 42 Section 608. Resignation and Removal; Appointment of Successor 42 Section 609. Acceptance of Appointment By Successor 44 Section 610. Merger, Conversion, Consolidation or Succession to Business 45 Section 611. Appointment of Authenticating Agent 45 ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 47 Section 701. Disclosure of Names and Addresses of Holders 47 Section 702. Reports by Trustee 47 Section 703. Reports by the Company 47 Section 704. Company to Furnish Trustee Names and Addresses of Holders 48 ARTICLE EIGHT CONSOLIDATION, MERGER, SALE, LEASE OR CONVEYANCE 48 Section 801. Consolidations and Mergers of Company and Sales, Leases and Conveyances Permitted Subject to Certain Conditions 48 Section 802. Rights and Duties of Successor Corporation 48 Section 803. Officers’ Certificate and Opinion of Counsel 49 ARTICLE NINE SUPPLEMENTAL INDENTURES 49 Section 901. Supplemental Indentures Without Consent of Holders 49 -ii- TABLE OF CONTENTS (continued) Page Section 902. Supplemental Indentures With Consent of Holders 50 Section 903. Execution of Supplemental Indentures 52 Section 904. Effect of Supplemental Indentures 52 Section 905. Conformity with Trust Indenture Act 52 Section 906. Reference in Securities to Supplemental Indentures 52 Section 907. Notice of Supplemental Indentures 52 ARTICLE TEN COVENANTS 52 Section 1001. Payment of Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts 53 Section 1002. Maintenance of Office or Agency 53 Section 1003. Money for Securities Payments to Be Held in Trust 54 Section 1004. Existence 56 Section 1005. Maintenance of Properties 56 Section 1006. Insurance 56 Section 1007. Payment of Taxes and Other Claims 56 Section 1008. Provision of Financial Information 57 Section 1009. Statement as to Compliance 57 Section 1010. Additional Amounts 57 Section 1011. Waiver of Certain Covenants 58 ARTICLE ELEVEN REDEMPTION OF SECURITIES 59 Section 1101. Applicability of Article 59 Section 1102. Election to Redeem; Notice to Trustee 59 Section 1103. Selection by Trustee of Securities to Be Redeemed 59 Section 1104. Notice of Redemption 59 Section 1105. Deposit of Redemption Price 61 Section 1106. Securities Payable on Redemption Date 61 Section 1107. Securities Redeemed in Part 62 ARTICLE TWELVE SINKING FUNDS 62 Section 1201. Applicability of Article 62 Section 1202. Satisfaction of Sinking Fund Payments with Securities 63 Section 1203. Redemption of Securities for Sinking Fund 63 ARTICLE THIRTEEN REPAYMENT AT THE OPTION OF HOLDERS 63 Section 1301. Applicability of Article 63 Section 1302. Repayment of Securities 64 Section 1303. Exercise of Option 64 Section 1304. When Securities Presented for Repayment Become Due and Payable 65 Section 1305. Securities Repaid in Part 65 -iii- TABLE OF CONTENTS (continued) Page ARTICLE FOURTEEN DEFEASANCE AND COVENANT DEFEASANCE 66 Section 1401. Applicability of Article; Company’s Option to Effect Defeasance or Covenant Defeasance 66 Section 1402. Defeasance and Discharge 66 Section 1403. Covenant Defeasance 67 Section 1404. Conditions to Defeasance or Covenant Defeasance 67 Section 1405. Deposited Money and Government Obligations to Be Held in Trust; Other Miscellaneous Provisions 69 ARTICLE FIFTEEN MEETINGS OF HOLDERS OF SECURITIES 70 Section 1501. Purposes for Which Meetings May Be Called 70 Section 1502. Call, Notice and Place of Meetings 70 Section 1503. Persons Entitled to Vote at Meetings 70 Section 1504. Quorum; Action 71 Section 1505. Determination of Voting Rights; Conduct and Adjournment of Meetings 72 Section 1506. Counting Votes and Recording Action of Meetings 73 Section 1507. Evidence of Action Taken by Holders 73 Section 1508. Proof of Execution of Instruments 73 -iv- TESTIMONIUM SIGNATURES AND SEALS ACKNOWLEDGMENTS EXHIBIT A FORMS OF CERTIFICATION MERGE HEALTHCARE INCORPORATED Reconciliation and tie between Company Indenture Act of 1939, as amended (the “1939 Act”), and Indenture, dated as of , Company Indenture Act Section Indenture Section Section 310 (a)(1) 607(a) (a)(2) 607(a) (b) 607(b), 608 Section 312 (c) 701 Section 314 (a) 703 (a)(4) 1011 (c)(1) 102 (c)(2) 102 (e) 102 Section 315 (b) 601 Section 316 (a) (last sentence) 101 (“Outstanding”) (a)(1)(A) 502, 512 (a)(1)(B) 513 (b) 508 Section 317 (a)(1) 503 (a)(2) 504 Section 318 (a) 112 (c) 112 NOTE:This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. Attention should also be directed to Section 318(c) of the 1939 Act, which provides that the provisions of Sections 310 to and including 317 of the 1939 Act are a part of and govern every qualified indenture, whether or not physically contained therein. -v- INDENTURE, dated as of , 200_, between MERGE HEALTHCARE INCORPORATED, a Delaware corporation (hereinafter called the “Company”), having its principal office at , and , a banking corporation, as Trustee hereunder (hereinafter called the “Trustee”), having its Corporate Trust Office at . RECITALS OF THE COMPANY The Company deems it necessary to issue from time to time for its lawful purposes senior debt securities (hereinafter called the “Securities”) evidencing its unsecured and unsubordinated indebtedness, and has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of the Securities, unlimited as to aggregate principal amount, to bear interest at the rates or formulas, to mature at such times and to have such other provisions as shall be fixed therefor as hereinafter provided. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities, as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 101.Definitions. For all purposes of this Indenture, except as otherwise expressly provided or the context otherwise requires: (1) the terms defined in this Article have the meanings assigned to them in this Article, and include the plural as well as the singular; (2) all other terms used herein which are defined in the TIA, either directly or by reference therein, have the meanings assigned to them therein, and the terms “cash transaction” and “self-liquidating paper,” as used in TIA Section 311, shall have the meanings assigned to them in the rules of the Commission adopted under the TIA; (3) all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with GAAP; and (4) the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. Certain terms, used principally in Article Three, Article Five, Article Six and Article Ten, are defined in those Articles. In addition, the following terms shall have the indicated respective meanings: “Act” has the meaning specified in Section 104. “Additional Amounts” means any additional amounts which are required by a Security, under circumstances specified therein, to be paid by the Company in respect of certain taxes imposed on certain Holders and which are owing to such
